           Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 1 of 23



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------------x
RUANE, CUNNIFF & GOLDFARB INC.,                                                 :
                                                                                :
                              Plaintiff,                                        :
                                                                                :
                   -against-                                                    :
                                                                                :
PERCY PAYNE, ALICIA ANDREWS, MARCI BIEN-AIME, :
KIMBERLY BOLCH, MICHAEL BRUMMEL,                                                :   Case No.: 1:19-cv-11297
CHRISTOPHER DAVIS, DENNIS DUNBAR, DAVID                                         :
EISENBERGER, STACEY ELLIOTT, BARBARA HAM,                                       :
ROBERT HYBERGER, NIKKI POWELL, JOSHUA                                           :
RHODES, AMY KELLER, STEVEN INMAN, KIVA                                          :
MILLER, ASHLEY REIK, ERIC PEARCE, LEANNE                                        :
TRIMBLE, AMY STOTTLEMYRE, MICHAEL MURPHY, :
ANTHONY MEDINA, STEPHANIE MCMILLIN, KEELY :
GRAYSON-INMAN, BRAD MCMILLIN, CARYL                                             :
SUMMERS, JOHN HARPER, TIMOTHY LANE, WANDA :
TYNER, ERIC GARST, WAIYEE TSANG, KRISTIN                                        :
SMITHMIER, ANNE ARNOLD, STEVEN STURGEON,                                        :
DIANE BROWN, STEPHANIE STEVENS, ROGER                                           :
POYNTER, BARNEY FRAZIER, LISA ALEXANDER,                                        :
STACEY BELL, MARK BALLEW, MARIA ALVARADO, :
CARL DAMRON, CYNTHIA STUNKEL, DONNA                                             :
TUESCHER, RICHARD TUESCHER, WILLIAM CLOWER, :
CAROLYN STEGEMAN, ROBERT TILLOTSON, PATRICK:
COOK, TAMARIE WILLIAMS, MARCELLA STONEKING :
DEBORAH TREAT, SHALAINE BOWEN, LESLIE                                           :
WIGGINS, DEBRA PAYNE, ROYCE CLOSTERMAN,                                         :
DEBORAH WELHOFF, ROBERT TRITT, SARAH                                            :
MURPHY, BARRY KREVITZ, DIANNA HOOVER,                                           :
KAREN OWENS, KATHLEEN MCBRIDE, CAMILLE                                          :
JACKSON, BREANNE REDWING, JAMES SHIP, NANCY :
RELLIHAN, KATHERINE GILLESPIE, MELANIE                                          :
MOENTMANN, FRED QUATROCKY, MARK                                                 :
MCLAUGHLIN, JENNIFER OVERHOLTZER, BETSY                                         :
MCCOLLUM, JOSEPH KENNEY, MARY LAMY, LESLIE :
RILEY, KATHLEEN MOERSCHEL, DEANNA SCHULZ                                        :
DAN WOODS, CYNTHIA LAIR, LAWR (LAWRENCE)                                        :
SCHELLENBERGER, MICHAEL OLTMANNS, KAREN                                         :
MUSTAIN, AMY MCVAY, CHAD LANNING, SUSAN                                         :
JONES, KENNETH STWALLEY, REBECCA CLYMA                                          :
MARY WIESE, DONNA CASWELL, SARAH WELCH                                          :
CARRIE CROWDER, DANA TERRY, TROY STIFF,                                         :
      Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 2 of 23



CHRISTOPHER CARTER, PATRICK WILLIAMS,         :
SANDRA PEOPLES, LISA CRACRAFT, PAUL COE       :
SARA FOGT, ELIZABETH VANNAMAN, HAROLD         :
WENNINGHOFF, CHRIS VALVERDE, ANDRICH          :
PARKER, WILLIAM TURNAGE, MELISSA ,SIMPKINS    :
LORI VANDER WAERDT, ALICIA COSTANZO, BRENT :
WINELAND, MELANIE DILLON, AMY FRANCOIS,       :
CHRISTOPHER BONJOUR, JAMES BATES, WILLIAM     :
BRENNECKE, MICHAEL BRANDT, GARY BLANCK        :
CHELLE ADKINS, PHILLIP BIGGS, RUSSELL BROOKS :
LOREN PROVINCE, KEVIN GARRETT, KEVIN          :
BARCLAY, NAKIMA CUTCHLOW, JENNIFER ELI,       :
LARRY SQUIERS, GREGG BEDELL, MARY ESPINOZA, :
ROY ALLEN, MARY CROSS, MATTHEW AXTON,         :
JAMES ELLIOTT, JANET GAMBLE-DUFF, RONALD      :
REYNOLDS, THOMAS KANE, JACQUELINE JENSEN,     :
INGRID MCNICHOLAS, TIMOTHY LYONS, MICHELLE :
O'BRIEN, RUTH HUGHES, SHELLY SCHUERMAN,       :
WILLIAM HANCOCK, CASSAUNDRA MCKOWN,           :
THOMAS MCCULLOUGH, MARK SALYER, EDWARD :
ROBINSON, BERNARD BILLESBACH, MELISSA         :
MEYER, JONATHAN HINCHEE, RITA HARTLEY, CRAIG :
SCHUERMAN, JOHN GRAVES, ROBERT LAVALLEY,      :
STACEY GOINS, DARREN KINNEY, REBA JACKSON, :
FRANCIS JONES, DENNIS SIMMONS, JODEE          :
HORSEMAN, BRUCE GOINS, WILLIAM HOTTEL,        :
CASEY HOLLOWAY, JOHN OSWALD, DAVINIA          :
SANTIMANO, RANDALL SHARP, DENNIS SESSLER,     :
JULIE MCGIVERN, ANDREA MEDINA, JENNIFER       :
MCCORD, DANIEL MEYER, AMANDA HYLAND,          :
BRENDA KEETON, DERRON ROLF, JILL MCMANUS-     :
NETWAL, MICHAEL MOFFITT, PATRICK LAWLESS,     :
MICHAEL GILLESPIE, BENJAMIN REDWING, PHILLIP :
KLASSEN, JENNIFER LARSON, KIMBERLY WITT,      :
THOMAS MCDONNELL, PATRICIA MERGEN, ERIN       :
KENDALL, DELLA GRAYBEAL, ROBERT REDWING,      :
ROBERT BERKSTRESSER, JOSEPH FILARDO, DONALD :
WOEHRMAN, DEBRA KALLENBERGER, KRISTY HILL, :
JO INZENGA, JACKIE OLDER-HEFNER, MICHAEL      :
GIRO, PATRICK NICHOLS, MICHAEL SELLERS, ANGIE :
MANSKE, HEATH MUSTAIN, BRIAN KEMP,            :
JACQUELINE DAVIS, WILLIAM EDWARDS, WILLIAM :
JOHNSON, ANNE BEAULIEU, RANDY COOK, JAMES     :
LARAMY, KARLA FLOYD, PEGGY LEINEKE, CRAIG     :
HEWITT, BEVERLY WESSAR, DIANE SALINAS,        :
ROBERT HUTTER, CHRISTOPHER ITHURBURN,         :

                                    2
      Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 3 of 23



DUSTAIN SHAW, THOMAS EDLUND, ALICIA             :
BECKMAN, SARA EASTERBROOK, DANIEL CRANMER, :
KATHLEEN SARETTE, ELIZABETH JOHANSON, TOM :
BUECHEL, MICHAEL SPELLMAN, GREG PARRISH,        :
JUREE BARKLEY, MATT CROSSON, JAMES              :
DUCHARME, HARRY CROCKER, KEVIN MOLL, LINDA :
TERRY, JAMIE CLARK, BILLIE GEER, CYNTHIA        :
STORDAHL, JULIE CANSLER, DAVID OPERACH,         :
MICHAEL LOVELL, DENISE ROJAS, DOROTHY COFFIE, :
THOMAS COULTER, DAVID WALTER, RICHARD           :
FORTUNE, ROBERT PARROTT, DAVID LOVETERE,        :
MERI MASON, RODNEY KANE, JAMES ROBINSON         :
RYAN MAGATHAN, ALISON MAGATHAN, NICHOLAS :
RUTKOWSKI, SALLY SCHLINTZ, STEVEN HARBERT, :
RUSSELL REVIS, CINDY GORDANIER, SCOTT           :
YUNGEBERG, JOAN HORAN, YVETTE SANTIMANO,        :
ANTHONY SHANK, DON KLEOPPEL, MELODY MISER :
JASON HAMILTON, ALICE WRIGHT, GREG BROKAW, :
BRIAN MAJERNIK, GARY LAMY, JENNIFER HOUSE       :
JOHN MCCONNELL, JEFFREY HARRIS, THERESA         :
HURSH, ALAN BURGERS, DONALD BELINGER,           :
STEVEN WALKER, KEVIN BOSTICK, MELISSA           :
FERGUSON, TRACY ALDEN, JEFF CARROLL,            :
DEBORAH QUAST, WAYNE BROOKSHIRE, ROBERT         :
CONKLIN, TINA CAREY, VANESSA BROSS, MARTHA :
SABIN, SHELLEY MCMULLIN, BRENT LARSON, JANET :
KANNARD, KOLE SCARBROUGH, TRAVIS SCHULTE, :
KENNETH HAGER, LISA KUDRICK, CHARLES SCHELL :
STEFAN KOLEV, JUAN DE LOS SANTOS, MITCHELL      :
VAN KAM, LOUIS CONNELL, DOUGLAS STALCUP,        :
JASON SUTTON, BRIAN SLATTERY, MARGARET          :
BRODERICK, SCOTT SLOCUM, STEPHEN BAY,           :
JENNIFER BISCHOFF, KENDRA BURMASTER, DONNA :
BARBOUR, MATTHEW DUNN, SCOTT ALEXANDER,         :
LEANN GARVEY, KEVIN MOLL, JOHN SHULTZ, BRENT :
MAYBERRY, LYNN SAROWSKI, KELLY HIGHFILL,        :
KRISTINE JOHNSON, BRIAN WHITE, DIANNE BEHNEY, :
KRISTY HILL, MARY TRIGGS, PATRICIA POTTINGER, :
TORRI VAN KAM, and JOHN DOES 1-100,             :
                                                :
                   Defendants,                  :
                                                :
           -and-                                :
                                                :
DST SYSTEMS, INC., MICHAEL L. FERGUSON, MYRL C. :
JEFFCOAT, DEBORAH A. SMITH, ROBERT CANFIELD, :

                                    3
           Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 4 of 23



BONNIE KARTZ, LATRECIA ONUNKWOR, DIANA                  :
WEAVER, DAVID OSTERMEYER, EUGENE SCALIA,                :
United States Secretary of Labor, MARK MENDON, and JILL :
PEHLMAN,                                                :
                                                        :
                        Nominal Defendants.

--------------------------------------------------------------------------------x

                            AMENDED COMPLAINT FOR
                   DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF

                  Plaintiff Ruane, Cunniff & Goldfarb Inc. (“RCG”), by and through its

undersigned counsel, alleges as follows in support of its Amended Complaint for declaratory and

injunctive relief against the Claimants in approximately 395 pending arbitrations before the

American Arbitration Association (“AAA”) (the “Arbitrations”) 1 and nominal defendants DST

Systems, Inc. (“DST”), Michael L. Ferguson, Myrl C. Jeffcoat, Deborah A. Smith, Robert

Canfield, Bonnie Kartz, Latrecia Onunkwor, Diana Weaver, David Ostermeyer, Eugene Scalia,

United States Secretary of Labor (the “Secretary”), Mark Mendon, and Jill Pehlman

(collectively, the “Nominal Defendants”), each of whom is a plaintiff in an action before this

Court, except for DST which is a defendant in the actions before the Court:

                                     NATURE OF THE PROCEEDING

                  1.        This is an action seeking a declaratory judgment in connection with

approximately 395 pending Arbitrations, and to enjoin the Claimants’ attempt to pursue claims

against RCG in arbitration until this Court renders the declaratory judgment. In the Arbitrations,

the Claimants assert claims under the Employee Retirement Income Security Act (“ERISA”)


1
   Of these 395 Arbitrations, approximately 80 were filed with the AAA in December of 2019 and RCG has not yet
learned the identities of those 80 Claimants. In addition to the 395 Arbitrations that have already been filed with the
AAA, RCG is also aware of an additional approximately 25 arbitrations that have been submitted to DST but not yet
filed with the AAA. Once those arbitrations are filed, RCG will ask that the relief requested in this action apply to
those arbitrations (and any other subsequently-filed arbitrations) as well. In the meantime, those approximately 105
additional Claimants are named herein as John Does.

                                                            4
          Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 5 of 23



against RCG and DST 2 in connection with alleged mismanagement of the DST Systems 401(k)

Profit Sharing Plan (the “Plan”).

                                     JURISDICTION AND VENUE

                 2.       This Court has subject-matter jurisdiction over this dispute pursuant to 28

U.S.C. § 1331 because the Claimants have asserted claims against RCG and the DST Parties that

present federal questions. Specifically, in their demands for arbitration (the “Demands”), the

Claimants have asserted that RCG and the DST Parties breached their fiduciary duties under

ERISA Sections 409 and 502, 29 U.S.C. §§ 1109 and 1132. 3

                 3.       This Court also has subject-matter jurisdiction over this dispute because

the Arbitrations were brought pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et seq.

                 4.       This Court has personal jurisdiction over the Claimants because ERISA

provides for nationwide service of process, and because the Demands assert claims against RCG,

whose principal place of business is in this District. See ERISA § 502(e)(2), 29 U.S.C §

1132(e)(2).

                 5.       Venue is proper in this District pursuant to 9 U.S.C. § 4 and 28 U.S.C.

§ 1391(b) because a substantial part of the events or omissions giving rise to RCG’s claims

occurred in this District. Specifically, in four actions currently pending before this Court, the

plaintiffs assert claims virtually identical to those asserted in the Arbitrations and purport to seek

recovery for harm to the same Plan assets as do the Claimants in their Demands. Further, a




2
  In addition to DST, the Claimants have also asserted claims in the Arbitration against the Advisory Committee of
the DST Systems, Inc. 401(k) Profit Sharing Plan and the Compensation Committee of the Board of Directors of
DST Systems, Inc. (collectively, the “DST Parties”).
3
 A true and correct copy of Claimant Percy Payne’s Demand is attached hereto as Exhibit A. The other Claimants’
Demands are substantively identical to Mr. Payne’s Demand.

                                                        5
         Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 6 of 23



substantial part of the alleged events and omissions on which the Claimants have sued RCG and

the DST Parties occurred in this District.

                                             PARTIES

                 6.    Plaintiff Ruane, Cunniff & Goldfarb Inc. is a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business in New

York, New York. RCG served as an investment adviser and fiduciary to the Plan pursuant to 29

U.S.C. § 1002.

                 7.    Upon information and belief, all of the Claimants herein and Nominal

Defendants Michael L. Ferguson, Myrl C. Jeffcoat, Deborah A. Smith, Robert Canfield, Bonnie

Kartz, Latrecia Onunkwor, Diana Weaver, David Ostermeyer, Mark Mendon, and Jill Pehlman,

are or were participants in the Plan.

                 8.    Upon information and belief, Claimants James DuCharme, Harry Crocker,

Kevin Moll, Linda Terry, Jamie Clark, Billie Greer, Cindy Stordahl, Julie Cansler, Dave

Operach, Michael Lovell, Denise Rojas, Dorothy Coffie, Tom Coulter, David Walter, Richard

Fortune, Rob Parrott, David Lovetere, Meri Ann Mason, Rodney Kane, and James Robinson are

residents of Kansas.

                 9.    Upon information and belief, Claimants Alicia Andrews, Marci Bien-

Amie, Kim Bolch, Michael Brummel, Chris Davis, Dennis Dunbar, Dave Eisenberger, Stacey

Elliott, Barbara Ham, Rob Hyberger, Percy Payne, Nikki Powell, Joshua Rhodes, Amy Keller,

Steve Inman, Kiva Miller, Kristine Johnson, Ashley Reik, Kelly Highfill, Eric Pearce, Lynn

Sarowski, Leanne Trimble, Amy Stottlemyre, Michael Murphy, Anthony Medina, Stephanie

McMillin, Keely Inman, Brad McMillin, Brent Mayberry, Caryl Summers, John P. Harper, Tim

Lane, Wanda Tyner, John Shultz, Kevin Moll, William Edwards, Kim Bolch, Michael Brummel,



                                                6
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 7 of 23



Eric Garst, Waiyee Juley Tsang, Kristin Smithmier, Anne Arnold, Steven Sturgeon, Diane

Brown, Stephanie Stevens, Roger Poynter, Barney Frazier, Leann Garvey, Scott Alexander, Matt

Dunn, Donna Barbour, Kendra Burmaster, Lisa Alexander, Stacey Bell, Mark Ballew, Maria

Alvarado, Matt Crosson, Jennifer Bischoff, Stephen Bay, Carl Damron, Cindy Stunkel, Donna

Tuescher, Scott Slocum, Juree Barkley, Margaret Broderick, Richard Tuescher, Kent Clower,

Brian Slattery, Carolyn Stegeman, Robert Tillotson, Patrick Cook, Tamarie Williams, Marcella

Stoneking, Jason Sutton, Deborah Treat, Shalaine Bowen, Leslie Wiggins, Debra Payne, Greg

Parrish, Royce Closterman, Doug Stalcup, Deborah Welhoff, Louis Connell, Michael Spellman,

Robert Tritt, Tom Buechel, Mitch VanKam, Juan De Los Santos, Sarah Murphy, Barry Krevitz,

Dianna Jill Hoover, Karen Owens, Kathleen McBride, Stefan Kolev, Camille Jackson, Breanne

Redwing, Elizabeth Johanson, Jim Ship, Nancy Rellihan, Charles Schell, Karla Floyd, Katherine

Gillespie, Melanie Moentmann, Lisa Kudrick, Fred Quatrocky, Mark McLaughlin, Kenneth

Hager, Jennifer Overholtzer, Betsy McCollum, Joseph Kenney, Mary Lamy, Travis Schulte,

Leslie Riley, Kathleen Sarette, Martha Sabin, Kathleen Moerschel, Kole Scarbrough, Deanna

Schulz, Dan Woods, Cynthia Lair, Lawrence Schellenberger, Janet Kannard, Michael Oltmanns,

Karen Mustain, Amy McVay, Brent Larson, Chad Lanning, Shelley McMullin, Susan Jones, Ken

Stwalley, Torrie VanKam, Becky Clyma, Mary Wiese, Donna Caswell, Sara Welch, Carrie

Crowder, Dana Terry, Troy Stiff, Chris Carter, Patrick Williams, Sandy Peoples, Lisa Cracraft,

Paul Coe, Vanessa Bross, Sara Fogt, Elizabeth Vannaman, Tina Carey, Harold Wenninghoff,

Chris Valverde, Patti Pottinger, Andrich Parker, William Turnage, Robert Conklin, Melissa

Simpkins, Daniel Cranmer, Lori Vander Waerdt, Wayne Brookshire, Alicia Costanzo, Brent

Wineland, Mary Ann Triggs, Larry Squires, Deborah Quast, Jeff Carroll, Melanie Dillon, Amy

Francois, Chris Bonjour, James Bates, William Brennecke, Greg Bedell, Mary Robyn Cross,



                                               7
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 8 of 23



Mary Espinzoa, Michael Brandt, Gary Blanck, Chelle Adkins, Tracy Alden, Phillip Biggs, Russ

Brooks, Melissa Ferguson, Loren Province, Kevin Bostick, Steve Walker, Kevin Garrett, Kevin

Barclay, Anne Beaulieu, Nakima Cutchlow, Jennifer Eli, Ray Allen, Donald Belinger, Sara

Easterbrook, Matthew Axton, Alicia Beckman, James Elliot, Thomas Edlund, Rob Berkstresser,

Joe Filardo, Alan Burgers, Janet Gamble Duff, Ronald Reynolds, Theresa Hursh, Thomas Kane,

Jacqui Jensen, Ingrid McNicholas, Timothy Lyons, Michelle O’Brien, Ruth Hughes, Shelly

Schuerman, William Hancock, Cassaundra McKown, Jeff Harris, Thomas McCullough, Mark

Salyer, Edward Robinson, Bernard Billesbach, Melissa Meyer, John McConnell, Jonathan

Hinchee, Rita Hartley, Craig Schuerman, John Mark Graves, Robert LaValley, Gary Lamy,

Jennifer House, Stacey Goins, Dustain Shaw, Darren Kinney, Reba Jackson, Francis Jones,

Dennis Simmons, Jodee Horseman, Brian Majernik, Greg Brokaw, Bruce Goins, Alice Wright,

William D. Hottel, Casey Holloway, Christopher Ithurburn, Don Woehrman, John Oswald,

Davinia Santimano, James Laramy, Randall Sharp, Dennis Sessler, Jason L. Hamilton, Julie

McGivern, Andrea Medina, Melody Miser, Jennifer McCord, Daniel Meyer, Amanda Hyland,

Don Kleoppel, Brenda Keeton, Robert Hutter, Debbie Kallenberger, Derron Rolf, Jill McManus-

Newtal, Anthony Shank, William Johnson, Yvette Santimano, Michael Moffitt, Joan Horan,

Patrick Lawless, Scott Yungeberg, Cindy Gordanier, Kristy Hill Revis, Michael Gillespie,

Benjamin Redwing, Phil Klassen, Alison Magathan, Jennifer Larson, Russell Revis, Jocarol

Inzenga, Kim Witt, Steven Harbert, Thomas McDonnell, Patricia Mergen, Erin Kendall, Della

Graybeal, Diane Salinas, Nick Rutkowski, Robert Redwing, Ryan Magathan, Jackie Older-

Hefner, Michael Giro, Patrick Nichols, Michael Sellers, Angie Manske, Heath Mustain, Brian

Kemp, and Sally Schlintz are residents of Missouri.




                                               8
            Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 9 of 23



                10.   Upon information and belief, Claimants Peggy Leineke, Craig Hewitt, and

Beverly Wessar are residents of California.

                11.   Upon information and belief, Claimant Jacqueline Davis is a resident of

Tennessee.

                12.   Upon information and belief, Claimant Randy Cook is a resident of

Illinois.

                13.   RCG is presently unaware of the identities of Claimants in Arbitrations

that were filed with the AAA in December 2019 or that have been submitted to DST but not yet

filed with the AAA. Those individuals are collectively named herein as John Does 1-105. RCG

will substitute the real names of the John Does when RCG obtains the names of those

individuals.

                14.   Upon information and belief, Nominal Defendant DST Systems, Inc. is a

corporation organized and existing under the laws of the State of Delaware with its principal

place of business in Kansas City, Missouri. DST is the Plan sponsor and Plan administrator, a

designated fiduciary of the Plan, and a fiduciary pursuant to 29 U.S.C. §§ 1002 and 1102.

                15.   Nominal Defendant Eugene Scalia is the United States Secretary of Labor,

who is vested with authority under 29 U.S.C. § 1132(a)(2) and (a)(5) to enforce Title I of ERISA

and has commenced an action seeking relief under ERISA against, inter alia, RCG, and the DST

Parties.

                16.   Upon information and belief, Nominal Defendants Michael L. Ferguson,

Latrecia Onunkwor, Diana Weaver, Mark Mendon, and Jill Pehlman are residents of Missouri.

                17.   Upon information and belief, Nominal Defendants Myrl C. Jeffcoat and

Bonnie Kartz are residents of California.



                                                9
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 10 of 23



               18.     Upon information and belief, Nominal Defendant Deborah A. Smith is a

resident of Connecticut.

               19.     Upon information and belief, Nominal Defendant Robert Canfield is a

resident of Kansas.

               20.     Upon information and belief, Nominal Defendant David Ostermeyer is a

resident of Arizona.

                                  FACTUAL BACKGROUND

The Plan

               21.     The Claimants are former employees of DST who participated in the Plan

in connection with their employment. The Plan is a defined contribution plan governed by

ERISA, for which DST is the sponsor and administrator.

               22.     DST designed the Plan to consist of two components: (i) a 401(k) portion,

which was participant-directed among various investment options (the “401(k)”), and (ii) a profit

sharing account (the “PSA”), which was not participant-directed. From 1974 until 2016, RCG

was the sole investment manager selected by DST for the PSA. RCG had no role in connection

with the 401(k) portion of the Plan.

               23.     In the Arbitrations currently pending before the AAA, the approximately

395 Claimants seek to assert identical breach of fiduciary claims against RCG and DST for

alleged violations of ERISA in connection with the PSA.

The Arbitration Agreement

               24.     In connection with their employment at DST, each Claimant received an

employee handbook that contained an arbitration agreement (the “Arbitration Agreement”). The

Arbitration Agreement was amended several times since its inception in 2008, but the relevant



                                                 10
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 11 of 23



provisions in all versions are substantively identical. True and correct copies of the three applicable

versions of the Arbitration Agreement are attached hereto as Exhibits B-D.

               25.     DST provided a thirty-day opt out period during which employees could

opt out of the arbitration program. (Exhibit B at A-5; Exhibit C at 18; Exhibit D at 4.) The

Claimants did not opt out of the Arbitration Agreement.

               26.     The Arbitration Agreement provides that its terms apply to “all legal

claims arising out of or relating to employment . . . .” (Exhibit B at A-1, A-4; Exhibit C at 17;

Exhibit D at 3.)

               27.     The Arbitration Agreement expressly prohibits class arbitration.

Specifically, the Arbitration Agreement requires that:

                       a.      All claims be “asserted, heard and resolved on a single [employee]
                               basis, unless otherwise agreed to by all parties” (Exhibit B at A-3;
                               Exhibit C at 17; Exhibit D at 3);

                       b.      “Claims by multiple [employees] may not be joined together in a
                               single arbitration” (id.); and

                       c.      Employees “may not assert claims on behalf of multiple
                               [employees] or as a class action or collective action” either in court
                               or under the Arbitration Agreement, and an employee “may not
                               have a claim asserted on his or her behalf by another person as a
                               class representative or otherwise” (Exhibit B at A-3, A-4; Exhibit
                               C at 17; Exhibit D at 3).

Related Actions in Federal Courts

               28.     The Arbitrations are, chronologically, the tenth set of proceedings

(counting the approximately 395 Arbitrations as one) brought by counsel seeking relief for the

same purported breaches of fiduciary duty in connection with the Plan.

       A.      The Cooper Action and Pending Appeal in the Second Circuit

               29.     On March 14, 2016, Clive V. Cooper, a former DST employee and a

participant in the Plan, filed a putative class action complaint in the U.S. District Court for the

                                                  11
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 12 of 23



Southern District of New York (the “Southern District”) against the DST Parties and RCG for

alleged breaches of fiduciary duty in violation of ERISA. See Cooper v. Ruane Cunniff &

Goldfarb, Inc., et al., No. 1:16-cv-01900 (S.D.N.Y.) (“Cooper”).

               30.     Cooper did not opt out of the Arbitration Agreement, and was thereby

bound by the Arbitration Agreement, yet he filed a complaint in the Southern District and sought

to represent a class that consisted of “[a]ll participants and beneficiaries of the [Plan] from

March 14, 2010 through the date of judgment, excluding the Defendants.” (Cooper, ECF No. 1.)

               31.     On June 17, 2016, shortly after Cooper was filed, Cooper, upon being

presented with the Arbitration Agreement by DST’s counsel, voluntarily dismissed his claims

against the DST Parties.

               32.     Cooper, however, refused to dismiss his claims against RCG. As a result,

on November 7, 2016, RCG filed a motion to compel arbitration of, or, in the alternative, to

dismiss, Cooper’s claims against RCG. In support of the motion, RCG asserted that Cooper

should be estopped from avoiding arbitration with RCG because, inter alia, (i) Cooper’s claims

against RCG arose under the subject matter of the Arbitration Agreement, and (ii) there was a

close relationship between Cooper, RCG and DST.

               33.     Judge Pauley of the Southern District granted RCG’s motion to compel

arbitration on August 15, 2017 and ordered Cooper, who “understood that he could opt-out of the

arbitration program and voluntarily chose not to,” to arbitrate his claims against RCG.

Specifically, Judge Pauley held that Cooper’s claims against RCG “clearly relate[ ] to his

employment . . . by [DST], and fall[ ] squarely within the scope of the [a]rbitration [p]rovision.”

(See Cooper, ECF No. 80 at 11.)




                                                 12
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 13 of 23



               34.     On September 8, 2017, Cooper appealed the Southern District’s decision

to the U.S. Court of Appeals for the Second Circuit (the “Second Circuit”). The case has been

fully briefed, and oral argument took place on February 5, 2019.

               35.     In the Cooper appeal, Cooper’s counsel (who is also counsel for the

Ferguson plaintiffs) argued that individual Plan participants may not agree to arbitrate their

ERISA breach of fiduciary duty claims. (See Cooper v. Ruane Cunniff & Goldfarb, Inc., et al.,

No. 17-2805 (2d Cir.), ECF No. 94 at 13-16.) If the Second Circuit reverses, the Cooper case, a

class action putatively representing all 10,000 Plan participants, will be reinstated, adding

another judicial proceeding and further complicating an already overcomplicated set of judicial

proceedings.

       B.      The DuCharme Action

               36.     Approximately ten months after Cooper was filed, James DuCharme,

another participant in the Plan and one of the Claimants who later filed an arbitration claim, sued

the DST Parties, but not RCG, in the U.S. District Court for the Western District of Missouri (the

“Western District”), in a putative class action alleging substantially the same ERISA violations

as those alleged in Cooper. DuCharme v. DST Systems, Inc., No. 17-cv-00022 (W.D. Mo.)

(“DuCharme”).

               37.     Like Cooper, DuCharme did not opt out of the Arbitration Agreement and

was thereby bound by the Arbitration Agreement. As such, on February 22, 2017, the DST

Parties filed a motion to compel arbitration or to dismiss the action.

               38.     On June 23, 2017, Judge Brian C. Wimes of the Western District granted

the DST Parties’ motion and dismissed the complaint, holding that DuCharme’s claims, which

were “asserted as a class action on behalf of the Plan,” were “not properly before this Court” and

were therefore subject to dismissal. (DuCharme, ECF No. 57.) Specifically, Judge Wimes held
                                                 13
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 14 of 23



that, because “the Arbitration Agreement at issue is valid and DuCharme’s claims for breach of

fiduciary duty fall within the Arbitration Agreement’s scope, . . . DuCharme waived his right to

act in a representative capacity on behalf of a class or collective action under the Arbitration

Agreement from which he did not opt out.” (Id. at 2 (emphasis added).)

               39.     After the Western District’s dismissal of DuCharme, counsel for

DuCharme (who are also counsel for all the Claimants in the Arbitrations) moved to intervene in

DuCharme with a new complaint on behalf of Stephanie Ostrander, a participant who had opted

out of the Arbitration Agreement. The Western District subsequently denied that motion.

       C.      The Ferguson and Ostrander Actions

               40.     On September 1, 2017, three Plan participants who purportedly were never

subject to the Arbitration Agreement because they retired before it was promulgated, filed an

action in this Court against the DST Parties and RCG, alleging facts and asserting claims

virtually identical to those set forth in Cooper and DuCharme (Ferguson, et al. v. Ruane Cunniff

& Goldfarb, Inc., et al. Case No. 17-cv-06685 (S.D.N.Y.) (“Ferguson”)). The Ferguson

plaintiffs purport to be acting in a representative capacity on behalf of the entire Plan and all

10,000 of its participants, rather than as class members in a class action, and they are seeking

recovery for all purported losses suffered by the Plan.

               41.     Specifically, the Ferguson plaintiffs allege, inter alia, that:

                       a.      The Ferguson plaintiffs seek “to recover and obtain all losses
                               resulting from each breach of fiduciary duty, prohibited transaction
                               and other violation of ERISA, to restore to the Plan any profits
                               made through Defendants’ use of the Plan’s assets and for
                               disgorgement with respect to all fees and compensation received
                               by any of the Defendants in connection with any prohibited
                               transaction” (Ferguson, ECF No. 9 ¶ 7 (emphasis added)); and
                       b.      RCG and the DST Parties are “liable to the Plan to credit back,
                               disgorge and/or make restitution of all improper compensation
                               received by them and are liable to the Plan to pay damages or

                                                 14
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 15 of 23



                               make restitution to the Plan with respect to the losses suffered by
                               the Plan” (id. ¶ 91 (emphasis added)).

               42.     Six days after Ferguson was filed, Stephanie Ostrander, represented by

counsel for Claimants, filed a putative class action complaint in the Western District before

Judge Wimes, alleging facts and asserting claims identical to those at issue in Cooper,

DuCharme, and Ferguson. Ostrander v. DST Systems, Inc., et al., No. 4:17-cv-00747-BCW

(W.D. Mo.) (“Ostrander”).

               43.     The DST Parties and RCG moved to dismiss or stay Ostrander in favor of

Ferguson pursuant to the first-filed rule because (i) Ferguson and Ostrander are parallel actions

and (ii) Ferguson was the first-filed action. (Ostrander, ECF Nos. 23-24, 26-27, 43-44.)

               44.     On February 2, 2018, after oral argument, Judge Wimes issued an Order

dismissing Ostrander pursuant to the first-filed rule. (Ostrander, ECF No. 73.) The Western

District found that Ostrander and Ferguson were parallel actions because they both allege claims

“on behalf of the Plan” and Ferguson “alleges claims against the same defendants, arising from

the same conduct and circumstances.” (Id. at 2.) Because the court found that Ferguson and

Ostrander were parallel and that “Ferguson is the first-filed case” (id. at 5), the court dismissed

Ostrander.

               45.     Six months after Ostrander was dismissed, on July 23, 2018, Ms.

Ostrander (again represented by counsel for Claimants) filed a motion before this Court in

Ferguson, seeking to intervene and asserting a putative class action to represent the interests of

“thousands” of Plan participants who opted out of the Arbitration Agreement (the “Ostrander

Intervention Motion”). (Ferguson, ECF Nos. 53-54.)

               46.     This Court denied the Ostrander Intervention Motion on March 29, 2019

because, inter alia, it found that Ostrander’s interests are adequately represented by the Ferguson


                                                 15
         Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 16 of 23



plaintiffs. (ECF No. 94 at 8-10.) In so holding, this Court found that “Plaintiffs and Ostrander

share an ‘identity of interest’ and the ‘same ultimate objective’ to recover losses from the Plan

caused by Defendants’ alleged breach of fiduciary duties.” (Id. at 9.) The Court also noted that

“Plaintiffs [in Ferguson] claim to represent the whole Plan, including Ostrander and all other

members of her proposed class.” (Id.)

                47.     On November 5, 2018, the Ferguson plaintiffs filed a second amended

complaint (Ferguson, ECF No. 82), which asserts substantially the same claims as those asserted

in their previous Ferguson complaint (and as those asserted in Cooper, DuCharme, Ostrander—

and, as set forth below, in Canfield and Mendon), and purports to seek recovery on behalf of the

entire Plan. (Id. ¶¶ 1, 7, 8, 19, 104.)

        D.      The Canfield and Mendon Actions

                48.     Counsel for Claimants have filed two additional actions in this Court—

Canfield and Mendon—on behalf of seven Plan participants who all purport to bring their claims

on behalf of the entire Plan.

                49.     On September 28, 2018, counsel for Claimants filed a complaint in this

Court on behalf of five Plan participants who opted out of the Arbitration Agreement, asserting

claims virtually identical to those asserted in Cooper, DuCharme, Ferguson, and Ostrander.

Canfield v. SS&C Tech. Holdings, Inc., et al., No. 1:18-cv-08913 (S.D.N.Y.) (“Canfield”). In

their complaint, the five Canfield plaintiffs purport to bring their claims “individually and on

behalf of the [Plan]” and seek to recover “the losses caused to their accounts, on behalf of the

[Plan].” (Canfield, ECF No. 1.)

                50.     On November 5, 2018, counsel for Claimants filed another complaint in

this Court on behalf of two Plan participants who opted out of the Arbitration Agreement, once

again asserting claims virtually identical to those asserted in Cooper, DuCharme, Ferguson,
                                                 16
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 17 of 23



Ostrander and Canfield. Mendon v. SS&C Tech. Holdings, Inc., et al., No. 1:18-cv-10252

(S.D.N.Y.) (“Mendon”). In their complaint, the two Mendon plaintiffs also purport to bring their

claims “individually and behalf of the [Plan]” and seek “to recover the losses to their accounts,

on behalf of the [Plan].” (Mendon, ECF No. 1 ¶¶ 1, 7.)

The Pending Arbitrations and the Western District Action

               51.     In April 2018, eleven claimants sent the DST Parties substantively

identical demands, asserting virtually the same claims against the DST Parties and RCG, based

upon the same facts, as those asserted in Cooper, Ferguson, DuCharme, Ostrander, Canfield and

Mendon.

               52.     The Arbitration Agreements contractually require that, upon a claimant

giving notice of a claim for arbitration and providing such claim to DST, claimant and DST are

to jointly submit the claim to the AAA. Based on this provision, on August 6, 2018, DST and

the Claimants jointly submitted the first eleven Demands to the AAA. Since that time, DST and

the claimants have submitted approximately 385 additional Demands to the AAA.

               53.     Notably, in contravention of the express language of the Arbitration

Agreement and Judge Wimes’ prior ruling in DuCharme, the initial eleven demands brought by

counsel for claimants purported to assert claims “both individually, and on behalf of the Plan”

and sought judgment on behalf of each of the claimants “and the Class.” (DuCharme, ECF

No. 18-6.)

               54.     Moreover, in each of the Demands, as in the Ferguson complaint, each

claimant sought, inter alia: (i) recovery of “[a]ll losses to the Plan resulting from Defendants’

violation of ERISA” (Demands ¶ 7); (ii) “on behalf of himself and the Plan . . . all equitable,

compensatory and/or remedial relief, including prospective injunctive and declaratory relief, as

well as credit, disgorgement and restitution, and attorneys’ fees, costs and other recoverable
                                                17
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 18 of 23



expenses of litigation” (id. ¶ 61); and (iii) restoration of “losses to the Plan caused by

[Defendants’] breaches of fiduciary duties” (id. ¶ 70).

               55.     Shortly after the first eleven Demands were filed with the AAA, RCG

filed an action in the Western District seeking, inter alia, to enjoin Claimants from (i)

prosecuting class, collective, representative or multiple employee claims, and (ii) prosecuting the

Arbitrations until this Court determines whether plaintiffs in Ferguson represent the entire Plan,

including in particular, all participants who are bound by the Arbitration Agreement, including

the Claimants. Ruane, Cunniff & Goldfarb Inc. v. DuCharme, et al., No. 4:18-cv-00650-BCW

(W.D. Mo.) (the “Western District Action”).

               56.     Because the Demands improperly sought class-wide relief in violation of a

prior order issued by Judge Wimes, RCG determined that it was necessary to file the Western

District Action before that court.

               57.     Upon the filing of the Western District Action, the Arbitrations were

automatically stayed for 60 days pursuant to Rule 1 of the AAA’s Employment Arbitration Rules

and Mediation Procedures (the “Stay”).

               58.     Claimants moved to dismiss the Western District Action on September 20,

2018, claiming that the inclusion of class or collective claims in the Demands was a mistake and

that, “to the extent that [claimants] request relief on a ‘class’-wide basis . . . they hereby disavow

any such request.” (Western District Action, ECF No. 19 at 14.) Based upon that representation

and similar representations made by counsel for Claimants at a status conference on October 10,

2018, RCG and the eleven claimants entered into a stipulation on October 18, 2018 whereby

claimants promised to amend their demands to remove any class or collective claims by or

before October 26, 2016 and RCG agreed to voluntarily dismiss that claim. (Western District



                                                  18
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 19 of 23



Action, ECF No. 35 at ¶¶ 1-2.) Those eleven Claimants subsequently filed such amended

Demands with the AAA.

               59.     With respect to RCG’s request in the Western District Action for an

injunction staying the arbitrations until this Court has an opportunity to decide whether plaintiffs

in Ferguson represent the entire Plan, counsel for Claimants repeatedly suggested that RCG’s

claims should be brought before this Court.

               60.     Given the statements by counsel for Claimants and the fact that the class

arbitration issues were resolved by stipulation, RCG voluntarily dismissed its remaining claims

without prejudice.

               61.     The Stay pursuant to the AAA’s rules expired on October 22, 2018, and

the AAA held an administrative conference call regarding the Arbitrations shortly thereafter.

               62.     The Arbitrations were paused in early 2019 in order to allow the parties to

discuss a potential mediation of the dispute. That stay terminated on March 27, 2019, when

counsel for Claimants informed RCG and DST that they planned to proceed with the

Arbitrations. Since that time, the parties have selected arbitrators in 314 of the approximately

395 filed Arbitrations and have recently begun to set hearing dates commencing in June 2020. In

addition, extensive document discovery has been served on RCG by Claimants.

               63.     In a strong indication that the number of Arbitrations will continue to rise,

counsel representing the Claimants and DST have recently filed approximately 80 new

arbitrations with the AAA (bringing the total current number to approximately 395). Further,

approximately 25 additional arbitrations have been submitted to DST but not yet filed with the

AAA.




                                                 19
         Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 20 of 23



The Scalia Action

                64.     On October 8, 2019, Eugene Scalia, the Secretary of Labor, filed a

complaint in this Court against RCG, Robert Goldfarb, the DST Parties, and sixteen former

members of the Advisory Committee of the DST Systems, Inc. 401(k) Profit Sharing Plan and/or

the Compensation Committee of the Board of Directors of DST Systems, Inc. Scalia v. Ruane,

Cunniff & Goldfarb Inc., et al., No. 1:19-cv-9302 (S.D.N.Y.) (“Scalia”).

                65.     In Scalia, the Secretary alleges that [RCG and DST] “caused the Plan and

its participants to suffer harm” and seeks an Order requiring RCG and DST to “restore to the

Plan and its participants all losses caused.” (Scalia, ECF No. 1, ¶¶ 59, 63; id. at 19 (emphasis

added).) Thus, the Secretary seeks the same recovery as do the plaintiffs in Ferguson, Canfield,

and Mendon and the Claimants in the Arbitrations.

                66.     Scalia presents a number of fundamental questions: whether both the

Secretary and the Ferguson plaintiffs may simultaneously prosecute separate actions on behalf of

the same entity (the Plan) and its participants to remedy the same purported harm to the same

Plan assets caused by the same alleged breaches of fiduciary duty. However, even more

importantly, may the Secretary, by bringing a suit on behalf of the whole Plan and its

participants, cause individual beneficiaries to lose their right to arbitrate their claims even in the

face of an Arbitration Agreement and arbitration claims filed by the Claimants before the

Secretary filed suit.

                67.     Accordingly, RCG has determined that it is necessary to file the instant

complaint and a motion for preliminary injunction, seeking (i) a declaratory judgement that

multiple representatives of the participants and Plan cannot at the same time seek recovery in

multiple forums for the same harm to the same Plan assets caused by the same alleged breaches



                                                  20
           Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 21 of 23



of fiduciary duty and (ii) enjoining the Arbitrations until this Court can determine whether

Ferguson or Scalia represents all 10,000 Plan participants or only the approximately 500 who

opted out of the Arbitration Agreement.

                                          COUNT I
                         (Declaratory Judgment and Injunctive Relief)

                68.    RCG repeats and realleges each of the allegations contained in paragraphs

1 through 67 above as if set forth in full herein.

                69.    The Claimants, as Plan participants, seek to arbitrate the same ERISA

claims that the plaintiffs in Ferguson and Scalia purport to pursue on behalf of the entire Plan,

including the Claimants. The Arbitrations allege facts, assert claims, and seek the same relief as

is at issue in Ferguson and Scalia. As such, the Arbitration and Ferguson and Scalia are parallel

actions.

                70.    Indeed, counsel for Claimants stated in the Ostrander Intervention Motion

that intervention in Ferguson would allow them “to participate in a matter that is of significant

interest to their hundreds of clients who are pursuing similar claims against [the DST Parties and

RCG] in arbitration.” (Ferguson, ECF No. 66 at 11.)

                71.    Ferguson was filed nearly one year before the Arbitrations and is therefore

the first-filed action. Scalia, on the other hand, was filed more than a year after the Arbitrations.

                72.    This Court should issue a declaratory judgment that multiple participants

here cannot at the same time seek recovery under ERISA in multiple forums for the same harm

to the same Plan assets caused by the same alleged breaches of fiduciary duty and that either

Ferguson or Scalia represents all 10,000 Plan participants or only the approximately 500 who

opted out of the Arbitration Agreement.




                                                     21
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 22 of 23



               73.     Among other reasons set forth herein, because Ferguson was filed before

the Arbitrations, the Arbitrations should be stayed until this Court determines whether plaintiffs

in Ferguson (or Scalia) represent the entire Plan, including in particular, participants like the

Claimants, who are bound by the Arbitration Agreement.

               74.     An actual and justiciable controversy exists between RCG and the

Claimants, and by the terms and provisions of Federal Rule of Civil Procedure 57 and 28 U.S.C.

§§ 2201 and 2202, this Court is invested with the power to declare the rights and liabilities of the

parties hereto and to grant such relief as it deems necessary and proper.

               75.     This Court has the authority to enjoin the Arbitrations under the FAA, 9

U.S.C. § 4, the All Writs Act, 28 U.S.C. § 1651, and/or the Court’s general remedial power.

               76.     RCG will be irreparably harmed if it is forced to defend multiple actions

brought by identical or overlapping groups of Plan participants and representatives that allege

identical facts, assert the same and overlapping ERISA claims, and seek the same and

overlapping relief based on purported losses to the same assets.

               77.     RCG has no plain, speedy, or adequate remedy at law.

               78.     A previous application was made in the Western District Action for

similar relief to that sought herein, but was voluntarily dismissed without prejudice pursuant to

the parties’ stipulation. No other provisional remedy has been sought in this or any other Court.

               79.     Accordingly, RCG requests that the Court (i) declare that multiple

participants and representatives cannot at the same time seek recovery under ERISA in multiple

forums for the same harm to the same Plan assets from the same parties caused by the same

alleged breaches of fiduciary duty and (ii) enjoin the Arbitrations until this Court can determine




                                                 22
        Case 1:19-cv-11297-ALC Document 10 Filed 12/18/19 Page 23 of 23



whether Ferguson or Scalia represents all 10,000 Plan participants or only the approximately 500

who opted out of the Arbitration Agreement.

                                   PRAYER FOR RELIEF

              Wherefore, RCG respectfully requests an Order from this Court:

                      a.     Declaring that multiple participants and representatives cannot at
                             the same time seek recovery under ERISA in multiple forums for
                             the same harm to the same Plan assets from the same parties
                             caused by the same alleged breaches of fiduciary duty;

                      b.     Enjoining the Arbitrations until this Court can determine whether
                             Ferguson or Scalia represents all 10,000 Plan participants or the
                             approximately 500 who opted out of the Arbitration Agreement;

                      c.     Awarding RCG attorneys’ fees and costs; and

                      d.     Granting such other and further relief as this Court deems just and
                             proper.

Dated: New York, New York
       December 17, 2019
                                                SCHULTE ROTH & ZABEL LLP


                                                 /s/ Robert J. Ward
                                                Robert J. Ward
                                                Frank W. Olander
                                                Minji Reem
                                                919 Third Avenue
                                                New York, New York 10022
                                                Tel: (212) 756-2000
                                                robert.ward@srz.com
                                                frank.olander@srz.com
                                                minji.reem@srz.com
                                                Attorneys for Ruane, Cunniff & Goldfarb Inc.




                                              23
